DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed on 07/11/2022.
Claim 1-29 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Claims 1-29 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A search has been performed and no prior has been performed and no prior art has been found that, solely or in combination, discloses the limitations that queue network traffic received at one or more of the input ports of the one or more of the input modules to a given output port according to a first queuing system, wherein the first queuing system approximates a target queuing system according to a first degree of granularity, and subsequent to queuing the network traffic according to the first queueing system, queue at least a portion of the network traffic according to a second queuing system instead of the first queueing system based on observed traffic characteristics with respect to the given output port.
These limitations in combination with other recited limitations render claim 1 allowable.
Independent claims 27-29 recite similar limitations. Thus claims 1-29 are allowed.

The closest prior art found are as follow:
Pub. No.: US 20090097495 A1 to Palacharla et al. discloses characteristics associated with output port where packet received from an input port using a flexible virtual queuing configuration.  For instance, FIG. 5 illustrates exemplary operations 500 where an allocating operation 501 allocates a set of virtual input queues for each of a set of virtual output queues. Virtual output queues may be allocated for each output port and each level of service supported by a switch.  To that end, it is disclosed in [0054] the destination address to determine the output port of the switch through which the packet is to be transmitted. Based on knowledge of the input port of the port ASIC, the identified output port, and the identified level of service, the lookup operation 504 determines (e.g., looks up in a CAM) whether the flow associated with these characteristics is designated as non-blocking.
However, Palacharla does not disclose the limitations that queue network traffic received at one or more of the input ports of the one or more of the input modules to a given output port according to a first queuing system, wherein the first queuing system approximates a target queuing system according to a first degree of granularity, and subsequent to queuing the network traffic according to the first queueing system, queue at least a portion of the network traffic according to a second queuing system instead of the first queueing system based on observed traffic characteristics with respect to the given output port.
Another Pub. No.: US 2002/0181483 A1 to Oki et al. discloses fig. 1 and [0033]; output ports (0 to N-1); fig. 1 shows each input port has N VOQs, one for each of N-1 output ports; note output modules not shown fig. 1; [0033] at input port, traffic received placed/queued in appropriate VOQ; see also input buffering/queuing illustration fig. 7a-c and [0071]. However, Oki does not disclose the limitations that queue network traffic received at one or more of the input ports of the one or more of the input modules to a given output port according to a first queuing system, wherein the first queuing system approximates a target queuing system according to a first degree of granularity, and subsequent to queuing the network traffic according to the first queueing system, queue at least a portion of the network traffic according to a second queuing system instead of the first queueing system based on observed traffic characteristics with respect to the given output port.
Pat. No.: 11,115,341 B1 to Koren et al. discloses traffic between switches based on a queue granularity and on at least one additional granularity that is coarser than the queue granularity. The at least one additional granularity may be a group of queues granularity, a link granularity, a switch granularity, and the like.
Pub. No.: US 2019/0188137 A1 to Kalyanasundharam discloses cache directory maintains a first array to track portions of memory at a first granularity. The cache directory also maintains a second array to track portions of memory at a second granularity, wherein the second granularity is a finer granularity than the first granularity. However, Kalyanasundharam does not disclose the limitations that queue network traffic received at one or more of the input ports of the one or more of the input modules to a given output port according to a first queuing system, wherein the first queuing system approximates a target queuing system according to a first degree of granularity, and subsequent to queuing the network traffic according to the first queueing system, queue at least a portion of the network traffic according to a second queuing system instead of the first queueing system based on observed traffic characteristics with respect to the given output port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL K MAGLO/Examiner, Art Unit 2414                 

                                                                                                                                                                                       /IVAN O LATORRE/Primary Examiner, Art Unit 2414